PER CURIAM.
The plaintiff, Julius P. Robinson, appeals a summary final judgment for the defendant, William Sparer, M. D., in a medical malpractice action. The complaint alleged negligence in the treatment of difficulties “in the general area of the nose.” The *439summary final judgment was entered on the basis of a holding that the evidentiary matters before the court upon the motion demonstrated without genuine issue of material fact that the cause of action was barred by the statute of limitations. The record demonstrates without conflict that the plaintiff was aware of, and claimed damage because of, treatment and consultation with another physician more than two years prior to the filing of the complaint.
The judgment is affirmed upon the basis of Steiner v. Ciba-Geigy Corporation, 364 So.2d 47 (Fla. 3d DCA 1978); Buck v. Mouradian, 100 So.2d 70 (Fla. 3d DCA 1958); and Section 95.11(4)(b), Florida Statutes (1977).
Affirmed.